DETAILED ACTION
This is in response to the application filed on May 3, 2021 in which claims 1 – 19 are presented for examination.
Status of Claims
Claims 1 – 19 are pending, of which claims 1, 14, and 19 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 3, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 13 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 7, 9 – 13, and 19 of U.S. Patent No. 10,995,760. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of 17/306467 are broader than the claims of 10,995,760.
10,995,760
17/306467
1. A computer-controlled motorized pump system, comprising: 

a generator mechanically connected to a power takeoff (PTO), the generator generating alternating current (AC) power; 

a first controller that receives AC power from the generator, the first controller being operable to convert the AC power to direct current (DC) power and provide DC power to one or more processors and a second controller;  

the second controller providing at least a portion of the DC power to one or more processors and inverting the remaining DC power to AC power and providing the AC power to an electric motor; and 

the electric motor mechanically coupled to a gear pump or vacuum pump, 




wherein the first controller and the second controller are each coupled to at least one sensor and are configured to selectively activate or deactivate the generator or the electric motor based on input from the at least one sensor.
1. A computer-controlled motorized pump system, comprising: 






a first controller that receives alternating current (AC) power, the first controller being operable to convert the AC power to direct current (DC) power and provide DC power to one or more processors and a second controller; 

the second controller providing at least a portion of the DC power to one or more processors and inverting the remaining DC power to AC power and providing the AC power to an electric motor; 

the electric motor mechanically coupled to a gear pump or vacuum pump.

2. The computer-controlled motorized pump system of claim 1, 
wherein the first controller and the second controller are each coupled to at least one sensor and are configured to selectively activate or deactivate the electric motor based on input from the at least one sensor.
2. The computer-controlled motorized pump system of claim 1, wherein the at least one sensor is a temperature sensor associated with the generator or the motor or the pump.
3. The computer-controlled motorized pump system of claim 2, wherein the at least one sensor is a temperature sensor associated with the electric motor or the gear pump or vacuum pump.
3. The computer-controlled motorized pump system of claim 1, wherein the at least one sensor is an oil sensor associated with the gear pump or vacuum pump.
4. The computer-controlled motorized pump system of claim 2, wherein the at least one sensor is an oil sensor associated with the gear pump or vacuum pump.
4. The computer-controlled motorized pump system of claim 1, wherein the at least one sensor is a pressure sensor associated with the gear pump or vacuum pump.  

5. The computer-controlled motorized pump system of claim 2, wherein the at least one sensor is a pressure sensor associated with the gear pump or vacuum pump.  
 5. The computer-controlled motorized pump system of claim 1, wherein the at least one sensor is a revolutions per minute (RPM) sensor associated with the gear pump or vacuum pump.

 6. The computer-controlled motorized pump system of claim 2, wherein the at least one sensor is a revolutions per minute (RPM) sensor associated with the gear pump or vacuum pump.
6. The computer-controlled motorized pump system of claim 1, wherein the first or second controller is configured to provide a notification on a user interface in response to detecting that a sensor reading of the at least one sensor has met or exceeded a predetermined threshold value.
7. The computer-controlled motorized pump system of claim 2, wherein the first or second controller is configured to provide a notification on a user interface in response to detecting that a sensor reading of the at least one sensor has met or exceeded a predetermined threshold value.  

7. The computer-controlled motorized pump system of claim 1, wherein the first or second controller wirelessly communicates with one or more administrative computing systems.

 8. The computer-controlled motorized pump system of claim 1, wherein the first or second controller wirelessly communicates with one or more administrative computing systems.

9. The computer-controlled motorized pump system of claim 1, wherein the first or second controller is configured to selectively activate or deactivate the electric motor in response to a triggering event.

9. The computer-controlled motorized pump system of claim 1, wherein the first or second controller is configured to selectively activate or deactivate the electric motor in response to a triggering event.

10. The computer-controlled motorized pump system of claim 9, wherein the triggering event is receiving user input from a user interface.

10. The computer-controlled motorized pump system of claim 9, wherein the triggering event is receiving user input from a user interface.

11. The computer-controlled motorized pump system of claim 9, wherein the triggering event is receiving input from an administrative computing system that is in communication with the first or second controller.

11. The computer-controlled motorized pump system of claim 9, wherein the triggering event is receiving input from an administrative computing system that is in communication with the first or second controller.

12. The computer-controlled motorized pump system of claim 9, wherein the triggering event is detecting that a sensor reading of the at least one sensor of the computer-controlled motorized pump system has met or exceeded a predetermined threshold value.

12. The computer-controlled motorized pump system of claim 9, wherein the triggering event is detecting that a sensor reading of the at least one sensor of the computer-controlled motorized pump system has met or exceeded a predetermined threshold value.

13. The computer-controlled motorized pump system of claim 9, wherein the triggering event is determining that a predetermined volume of fluid has been pumped.

13. The computer-controlled motorized pump system of claim 9, wherein the triggering event is determining that a predetermined volume of fluid has been pumped.

19. A method of using a computer-controlled motorized pump system, comprising: 

coupling a power takeoff to a generator; coupling a rectifier to the generator to convert alternating current (AC) power to direct current (DC) power; 

providing the DC power to a first controller; 

Page 6 of 12providing at least a portion of the DC power from the first controller to an electronic control module (ECM); 





inverting at least a portion of the DC power to provide AC power to a motor coupled to a pump; and, 

receiving user input at a user interface that is operable to cause one or more processors of the first controller to execute computer-executable instructions that cause the first controller to activate the motor.

20. The method of claim 19, further comprising the ECM communicating with one or more sensors and controlling the motor or pump, via the first controller, based-upon signals received from the one or more sensors.
19. A method of using a computer-controlled motorized pump system, comprising: 






providing direct-current (DC) power to a first controller; Page 39 of 41NON-PROVISIONAL PATENT APPLICATION 
Customer No. 101680 GBS Docket No. 20-123.pump.cont
providing at least a portion of the DC power from the first controller to an electronic control module (ECM), 

the ECM communicating with one or more sensors and controlling a motor or pump, via the first controller, based-upon signals received from the one or more sensors; and inverting at least a portion of the DC power to provide AC power to the motor coupled to the pump.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 14 recites the limitation "the status of the plurality of switches" in the final line of the claim.  There is insufficient antecedent basis for these limitations (“status” and “plurality of switches”) in the claim.  Claim 14 earlier recites “one or more switches” and does not recite status of switches earlier in the claim.  Therefore, the examiner recommends amending the final line of the claim to read " a status of the one or more 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8 – 12, and 14 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas, U.S. Patent 10,240,847 (hereinafter referred to as Thomas) in view of Herb, U.S. Patent Application 2018/0281597 (hereinafter referred to as Herb), further in view of Dalum, U.S. Patent 9,061,680 (hereinafter referred to as Dalum).

Referring to claim 1, Thomas discloses “A computer-controlled motorized pump system” (column 2 lines 31 - 44 power management system controlling power and voltage "the trailer refrigeration unit (TRU) comprises an electric motor for the refrigerator, to power the compressor, fans, pumps and other components of the refrigerator"), “comprising: a first controller that receives alternating current (AC) power, the first controller being operable to convert the AC power to direct current (DC) power” (Fig. 2 controller 65 of tractor power management system 62 and column 2 lines 28 - 35 AC power from the generator is regulated by the power management system, may convert power from AC to DC) “and provide DC power to one or more processors and a second controller” (Fig. 5 truck power management system connected between PTO-to-Generator and Truck DC Battery System, also truck power management system connected to trailer power management system and electric TRU system. Fig. 7 battery management system also connected to CAN bus with traction motor controller and refrigerant systems CPU); “the second controller providing at least a portion of the DC power to one or more processors” (Fig. 3 controller 45 of trailer power management system 42 and Fig. 7 battery management system also connected to CAN bus with traction motor controller, refrigerant systems CPU, 12 volt systems applications), “and providing” “power to an electric motor; the electric motor mechanically coupled to a” “pump” (column 2 lines 31 - 44 power management system controlling power and voltage, "the trailer refrigeration unit (TRU) comprises an electric motor for the refrigerator, to power the compressor, fans, pumps and other components of the refrigerator").
	Thomas does not appear to explicitly disclose “the second controller” “inverting the remaining DC power to AC power and providing the AC power to an electric motor.”
	However, Herb discloses another vehicle based computing and power system (Fig. 5) including “the second controller” “inverting the remaining DC power to AC power and providing the AC power to an electric motor” ([0062] “the power management controller 224 can be a computer or computing system(s) and/or electrical system with associated components, as described herein, capable of managing the power generation unit 504 to receive power, routing the power to the power storage 208, and then providing the power from either the power generation unit 504 and/or the power storage 208 to the loads 508.”  Further, [0115] – [0116] power electronics unit (PEU) 1308 converts DC power into to AC signals sent to the motor 1312).
Thomas and Herb are analogous art because they are from the same field of endeavor, which is vehicle power conversion and motor control.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Thomas and Herb before him or her, to modify the teachings of Thomas to include the teachings of Herb so that a controller that receives DC power provided by another controller is configured to provide AC power to a motor.
The motivation for doing so would have been to provide a means for using the AC power from the generator to charge batteries and power electronics with DC power, while also allowing the power to be converted and used to drive a motor that operates on AC power input.
Neither Thomas nor Herb appears to explicitly disclose “the electric motor mechanically coupled to a gear pump or vacuum pump.”
However, gear pumps and vacuum pumps are known in vehicle based systems.  For example, Dalum discloses “the electric motor mechanically coupled to a gear pump or vacuum pump” (column 5 lines 10-28 gear pump).
Thomas, Herb, and Dalum are analogous art because they are from the same field of endeavor, which is vehicle power management and motor control.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Thomas, Herb, and Dalum before him or her, to modify the teachings of Thomas and Herb to include the teachings of Dalum so that the pump being used is a gear pump.
The motivation for doing so would have been to save cost (as explained by Dalum at column 5 lines 25-28).
Therefore, it would have been obvious to combine Dalum with Thomas and Herb to obtain the invention as specified in the instant claim.

As per claim 2, Herb discloses “wherein the first controller and the second controller are each coupled to at least one sensor and are configured to selectively activate or deactivate the electric motor based on input from the at least one sensor” ([0114] VCUs 1304a and 1304b connected to sensors and [0117] The VCU 1304 may also cease operation of the PEU 1308 or the motor 1312).

	As per claim 8, Herb discloses “the first or second controller wirelessly communicates with one or more administrative computing systems” (Fig. 10 and [0100] network 1010 may be a wireless network).

	As per claim 9, Thomas discloses “the first or second controller is configured to selectively activate or deactivate the electric motor in response to a triggering event” (column 4 line 57 – column 5 line 14 user input for turning the refrigeration system on and off).
	Also, Herb discloses “the first or second controller is configured to selectively activate or deactivate the electric motor in response to a triggering event” ([0117] ceasing operation of the PEU or motor if crossing a threshold).

	As per claim 10, Thomas discloses “the triggering event is receiving user input from a user interface” (column 4 line 57 – column 5 line 14 user input for turning the refrigeration system on and off).

	As per claim 11, Thomas discloses “the triggering event is receiving input” (column 4 line 57 – column 5 line 14 user input for turning the refrigeration system on and off).
	Herb discloses “an administrative computing system that is in communication with the first or second controller” (Fig. 10 servers and devices connected to the network 1010).
	Also, Dalum discloses “the triggering event is receiving input from an administrative computing system that is in communication with the first or second controller” (column 29 lines 37 – 63 control system 49 may receive input from external sources or operator input, other sources such as a signal from a fleet management system or other remotely transmitted signal).
Thomas, Herb, and Dalum are analogous art because they are from the same field of endeavor, which is vehicle power management and motor control.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Thomas, Herb, and Dalum before him or her, to modify the teachings of Thomas and Herb to include the teachings of Dalum so that a trigger event is receiving input from an administrative computing system.
The motivation for doing so would have been to provide a means for control of a vehicle and its components from a remote location.
Therefore, it would have been obvious to combine Dalum with Thomas and Herb to obtain the invention as specified in the instant claim.

	As per claim 12, Herb discloses “the triggering event is detecting that a sensor reading of the at least one sensor of the computer-controlled motorized pump system has met or exceeded a predetermined threshold value” ([0117] ceasing operation of the PEU or motor if sensor value crosses a threshold).

Referring to claim 14, Thomas discloses “A computer-controlled motorized pump system” (column 2 lines 31 - 44 power management system controlling power and voltage "the trailer refrigeration unit (TRU) comprises an electric motor for the refrigerator, to power the compressor, fans, pumps and other components of the refrigerator"), “comprising: a first controller” “the first controller: i. providing direct current (DC) power to an electronic control module (ECM)” (column 5 lines 10 - 12 power management system controls all DC functions and column 5 lines 15 – 25 vehicle control unit (VCU)) and “providing” “power to an electric motor” (column 2 lines 31 - 44 power management system controlling power and voltage "the trailer refrigeration unit (TRU) comprises an electric motor for the refrigerator, to power the compressor, fans , pumps and other components of the refrigerator"), “and the ECM coupled to one or more sensors” (claim 16 temperature sensor); “and the electric motor mechanically coupled to a” “pump” and “the first controller controlling the electric motor” (column 2 lines 31 - 44 power management system controlling power and voltage, "the trailer refrigeration unit (TRU) comprises an electric motor for the refrigerator, to power the compressor, fans, pumps and other components of the refrigerator").
Thomas does not appear to explicitly disclose the first controller “ii. inverting the remaining DC power to alternating current (AC) power and providing the AC power to an electric motor” and “a first controller coupled to one or more switches.”
	However, Herb discloses another vehicle based computing and power system (Fig. 5) including a controller “ii. inverting the remaining DC power to alternating current (AC) power and providing the AC power to an electric motor” ([0062] “the power management controller 224 can be a computer or computing system(s) and/or electrical system with associated components, as described herein, capable of managing the power generation unit 504 to receive power, routing the power to the power storage 208, and then providing the power from either the power generation unit 504 and/or the power storage 208 to the loads 508.”  Further, [0115] – [0116] power electronics unit (PEU) 1308 converts DC power into to AC signals sent to the motor 1312) and “a first controller coupled to one or more switches” (Fig. 13A VCUs 1304a and 1304b connected to sensors, [0054] power control switch).
	While Thomas discloses utilizing an ECM and sensor (VCU and temperature sensor), Thomas does not appear to explicitly disclose “wherein the ECM sends signals, based upon status of the one or more sensors, to the first controller, the first controller controlling the electric motor based upon the status of the plurality of switches and the signals received from the ECM.”
	Herb discloses “wherein the ECM sends signals, based upon status of the one or more sensors, to the first controller, the first controller controlling the electric motor based upon the status of the plurality of switches and the signals received from the ECM” (Fig. 13A and [0115] the VCU 1304 controls the operation of the motor 1312 through the signaling of the PEU 1308. Also [0054] user interface devices, such as a power control switch, allow human input to control functions of the vehicle and/or systems of the vehicle).
Thomas and Herb are analogous art because they are from the same field of endeavor, which is vehicle power conversion and motor control.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Thomas and Herb before him or her, to modify the teachings of Thomas to include the teachings of Herb so that a controller that receives DC power provided by another controller is configured to provide AC power to a motor.
The motivation for doing so would have been to provide a means for using the AC power from the generator to charge batteries and power electronics with DC power, while also allowing the power to be converted and used to drive a motor that operates on AC power input.
	Neither Thomas nor Herb appears to explicitly disclose “the electric motor mechanically coupled to a gear pump or vacuum pump.”
	However, Dalum discloses “a first controller coupled to one or more switches” (column 5 lines 64 – 67 user selectable switch, column 18 lines 46 – 61 service brake switch, dash enable switch, door switch) and “the electric motor mechanically coupled to a gear pump or vacuum pump” (column 5 lines 10-28 gear pump).
Thomas, Herb, and Dalum are analogous art because they are from the same field of endeavor, which is vehicle power management and motor control.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Thomas, Herb, and Dalum before him or her, to modify the teachings of Thomas and Herb to include the teachings of Dalum so that the system includes switches and the pump being used is a gear pump.
The motivation for doing so would have been to save cost by using a gear pump (as explained by Dalum at column 5 lines 25-28) and including switches for control of the system in order to provide a level of safety (as described by Dalum at column 18 lines 53 – 61).
Therefore, it would have been obvious to combine Dalum with Thomas and Herb to obtain the invention as specified in the instant claim.

	As per claim 15, Thomas discloses “the one or more switches comprise one or more of: a. a potentiometer, b. a load switch, c. an unload switch, or d. an On/Off switch” (column 4 line 57 – column 5 line 14 user input for turning the refrigeration system on and off).

	As per claim 18, Thomas discloses “a cooling system configured to operate in fluid communication with the electric motor” (Fig. 3 cooling system 72 and compressor motor 70).

Claims 3 – 7, 13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Herb, further in view of Dalum, and further in view of Stoner et al., U.S. Patent Application 2010/0313849 (hereinafter referred to as Stoner).

	As per claims 3 – 6, Thomas discloses “the at least one sensor is a temperature sensor” (claim 16 temperature sensor).
	Neither Thomas nor Herb nor Dalum appears to explicitly disclose temperature “associated with the electric motor or the gear pump or vacuum pump.”
	Also, neither Thomas nor Herb nor Dalum appears to explicitly disclose “the at least one sensor is an oil sensor associated with the gear pump or vacuum pump” and “the at least one sensor is a pressure sensor associated with the gear pump or vacuum pump” and “the at least one sensor is a revolutions per minute (RPM) sensor associated with the gear pump or vacuum pump.”
	However, Stoner discloses another vehicle based system wherein “a sensor is a temperature sensor associated with the electric motor or the gear pump or the vacuum pump” ([0074] a fluid temperature sensor 212 that indicates a temperature of the fluid in the reservoir).
	Also, Stoner discloses “the at least one sensor is an oil sensor associated with the gear pump or vacuum pump” and “the at least one sensor is a pressure sensor associated with the gear pump or vacuum pump” and “the at least one sensor is a revolutions per minute (RPM) sensor associated with the gear pump or vacuum pump” ([0074] oil level sensor, pressure sensor, pump speed sensor indicating revolutions per minute).
Thomas, Herb, Dalum, and Stoner are analogous art because they are from the same field of endeavor, which is vehicle power management and motor control.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Thomas, Herb, Dalum, and Stoner before him or her, to modify the teachings of Thomas, Herb, and Dalum to include the teachings of Stoner so that a sensor is any one of a temperature sensor, an oil sensor, a pressure sensor, and an RPM sensor associated with the electric motor or the gear pump or the vacuum pump.
The motivation for doing so would have been to provide a means for monitoring and correcting operation of the motor/pump.
Therefore, it would have been obvious to combine Stoner with Thomas, Herb, and Dalum to obtain the invention as specified in the instant claim.

	As per claim 7, Thomas discloses “a first or second controller” (Fig. 2 controller 65 of tractor power management system 62) and “a user interface” (column 4 line 57 – column 5 line 14 user input device).
	Also, Herb discloses “to provide a notification on a user interface in response to detecting” a status of the vehicle ([0049]).
	Neither Thomas nor Herb nor Dalum appears to explicitly disclose “the first or second controller is configured to provide a notification on a user interface in response to detecting that a sensor reading of the at least one sensor has met or exceeded a predetermined threshold value.”
	However, Stoner discloses “the first or second controller is configured to provide a notification on a user interface in response to detecting that a sensor reading of the at least one sensor has met or exceeded a predetermined threshold value” ([0076] codes for a user indicator specifying the occurrence of fault conditions and [0093] alert operation 504 provides an indication to the user (e.g., driver) that a fault condition has occurred. In accordance with some aspects, the alert operation 504 activates one or more alert indicators 190 in the vehicle).
Thomas, Herb, Dalum, and Stoner are analogous art because they are from the same field of endeavor, which is vehicle power management and motor control.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Thomas, Herb, Dalum, and Stoner before him or her, to modify the teachings of Thomas, Herb, and Dalum to include the teachings of Stoner so that a controller provides a user notification when a sensor reading has exceeded a limit.
The motivation for doing so would have been to provide a means for notifying a user/driver of the status of the system.
Therefore, it would have been obvious to combine Stoner with Thomas, Herb, and Dalum to obtain the invention as specified in the instant claim.

	As per claim 13, neither Thomas nor Herb nor Dalum appears to explicitly disclose “the triggering event is determining that a predetermined volume of fluid has been pumped.”
	However, Stoner discloses “the triggering event is determining that a predetermined volume of fluid has been pumped” ([0074] amount of fluid in the reservoir and [0103] – [0104] receiving sensor data and comparing to threshold).
Thomas, Herb, Dalum, and Stoner are analogous art because they are from the same field of endeavor, which is vehicle power management and motor control.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Thomas, Herb, Dalum, and Stoner before him or her, to modify the teachings of Thomas, Herb, and Dalum to include the teachings of Stoner so that a triggering event is the amount of fluid that has been pumped.
The motivation for doing so would have been to provide a means for monitoring and correcting operation of the motor/pump.
Therefore, it would have been obvious to combine Stoner with Thomas, Herb, and Dalum to obtain the invention as specified in the instant claim.

	As per claim 16, neither Thomas nor Herb nor Dalum appears to explicitly disclose “the one or more sensors comprise a pressure sensor.”
	However, Stoner discloses “the one or more sensors comprise a pressure sensor” ([0074] oil level sensor, pressure sensor, pump speed sensor indicating revolutions per minute).
Thomas, Herb, Dalum, and Stoner are analogous art because they are from the same field of endeavor, which is vehicle power management and motor control.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Thomas, Herb, Dalum, and Stoner before him or her, to modify the teachings of Thomas, Herb, and Dalum to include the teachings of Stoner so that a sensor is a pressure sensor.
The motivation for doing so would have been to provide a means for monitoring and correcting operation of the motor/pump.
Therefore, it would have been obvious to combine Stoner with Thomas, Herb, and Dalum to obtain the invention as specified in the instant claim.

	As per claim 17, Thomas discloses “the one or more sensors comprise a temperature sensor” (claim 16).
	Neither Thomas nor Herb nor Dalum appears to explicitly disclose “the one or more sensors comprise a temperature sensor coupled to the electric motor, a voltage sensor coupled to the electric motor, and a pressure sensor coupled to the vacuum pump.”
	However, Stoner discloses “the one or more sensors comprise a temperature sensor coupled to the electric motor, a voltage sensor coupled to the electric motor, and a pressure sensor coupled to the vacuum pump” ([0074] temperature sensor, oil level sensor, pressure sensor, pump speed sensor indicating revolutions per minute).
Thomas, Herb, Dalum, and Stoner are analogous art because they are from the same field of endeavor, which is vehicle power management and motor control.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Thomas, Herb, Dalum, and Stoner before him or her, to modify the teachings of Thomas, Herb, and Dalum to include the teachings of Stoner so that a sensor is any one of a temperature sensor, an oil sensor, a pressure sensor, and an RPM sensor associated with the electric motor or the gear pump or the vacuum pump.
The motivation for doing so would have been to provide a means for monitoring and correcting operation of the motor/pump.
Therefore, it would have been obvious to combine Stoner with Thomas, Herb, and Dalum to obtain the invention as specified in the instant claim.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Herb.

Referring to claim 19, Thomas discloses “A method of using a computer-controlled motorized pump system” (column 2 lines 31 - 44 power management system controlling power and voltage "the trailer refrigeration unit (TRU) comprises an electric motor for the refrigerator, to power the compressor, fans, pumps and other components of the refrigerator"), “comprising: providing direct-current (DC) power to a first controller” (Fig. 5 truck power management system connected between PTO-to-Generator and Truck DC Battery System, also truck power management system connected to trailer power management system and electric TRU system. Fig. 7 battery management system also connected to CAN bus with traction motor controller and refrigerant systems CPU); “providing at least a portion of the DC power from the first controller to an electronic control module (ECM)” (column 5 lines 10 - 12 power management system controls all DC functions and column 5 lines 15 – 25 vehicle control unit (VCU)), “the ECM communicating with one or more sensors and controlling a motor or pump, via the first controller, based-upon signals received from the one or more sensors” (claim 16 temperature sensor, column 2 lines 31 - 44 power management system controlling power and voltage, "the trailer refrigeration unit (TRU) comprises an electric motor for the refrigerator, to power the compressor, fans, pumps and other components of the refrigerator").
Thomas does not appear to explicitly disclose “inverting at least a portion of the DC power to provide AC power to the motor coupled to the pump.”
However, Herb discloses “the ECM communicating with one or more sensors and controlling a motor or pump, via the first controller, based-upon signals received from the one or more sensors” (Fig. 13A and [0115] the VCU 1304 controls the operation of the motor 1312 through the signaling of the PEU 1308. Also [0054] user interface devices, such as a power control switch, allow human input to control functions of the vehicle and/or systems of the vehicle); “and inverting at least a portion of the DC power to provide AC power to the motor coupled to the pump” ([0062] “the power management controller 224 can be a computer or computing system(s) and/or electrical system with associated components, as described herein, capable of managing the power generation unit 504 to receive power, routing the power to the power storage 208, and then providing the power from either the power generation unit 504 and/or the power storage 208 to the loads 508.”  Further, [0115] – [0116] power electronics unit (PEU) 1308 converts DC power into to AC signals sent to the motor 1312) and “a first controller coupled to one or more switches” (Fig. 13A VCUs 1304a and 1304b connected to sensors, [0054] power control switch).
Thomas and Herb are analogous art because they are from the same field of endeavor, which is vehicle power conversion and motor control.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Thomas and Herb before him or her, to modify the teachings of Thomas to include the teachings of Herb so that a controller that receives DC power provided by another controller is configured to provide AC power to a motor.
The motivation for doing so would have been to provide a means for using the AC power from the generator to charge batteries and power electronics with DC power, while also allowing the power to be converted and used to drive a motor that operates on AC power input.
Therefore, it would have been obvious to combine Herb with Thomas to obtain the invention as specified in the instant claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Applications 20090095549, 20100219007, 20120207620 and Patents 9643593, 9878616, 9751518, 8978798, 8905166, 8408341, 10792993, 10214199, 10940832 are copending applications to Dalum above, with similar teachings.
U.S. Patent 6223546 teaches a refrigeration unit of a tractor-trailer.
U.S. Patent Application 20140225374 and Patent 9641047 teach an auxiliary power module for a vehicle. 
U.S. Patent 10940832 teaches transmitting a monitored suspicious event of a vehicle to a remote device.
U.S. Patent 1428844 teaches a refrigeration unit of a tractor-trailer.
U.S. Patent Application 20030205360, 20060137924, 20060137923, 20080179130, 20170217280 and Patents 7231959, 7290592, 7458417, 8096107, 9586458 teach a vehicle energy management system with PTO and AC/DC conversion.
U.S. Patent Application 20160096412 teaches a passenger cabin environment monitoring system.
U.S. Patent 6742343 teaches a refrigeration unit mounted on a vehicle.
U.S. Patent Application 20160320107 and Patent 9389007 teach a vehicle refrigeration unit with integrated power generation.
U.S. Patent Application 20070052241 teaches an auxiliary power for refrigerated trucks.
U.S. Patent 7921659 teaches a vehicle refrigeration unit.
U.S. Patent Application 20200086744 teaches managing energy to a transport climate control system from a vehicle electrical system.
U.S. Patent Application 20200172050 teaches a vehicle monitoring system with sensors and thresholds.
U.S. Patent Application 20080121195 and Patent 7584722 teaches a vehicle engine with PTO and AC/DC conversion.
U.S. Patent 8776928 teaches a vehicle refrigeration unit.
U.S. Patent 6624533 teaches a vehicle engine with AC/DC and DC/DC conversion.
Machine Translation of Chinese Patent Application CN 105813874 B teaches a motor device of a tractor with a control system.
European Patent Application EP 0056344 A1 teaches a liquid pump system with a PTO, a motor, and sensors for temperature, pressure, fluid level.
Machine Translation of French Patent Application FR 2463298 A1 teaches a vacuum pump on a truck.
Machine Translation of Chinese Patent Application CN 105822566 A teaches a vacuum pump on a truck.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184